Justice HOBBS
delivered the Opinion of the Court.
The petitioners, registered electors of the State of Colorado and organizations whose members include registered electors of the State of Colorado,1 brought this original proceeding pursuant to section 1-40-107(2), C.R.S. (2009), challenging the action of the Title Board in setting the title and ballot title and submission clause for Proposed Initiative 2009-2010 # 45 ("Initiative # 45"). Initiative # 45 proposes an amendment to the Colorado Constitution establishing a right to health care choice, implemented by prohibiting state law from requiring individuals to participate in any health insurance plan.2 The petitioners argue that Initiative # 45 contains more than one subject, that the title is inaccurate and misleading, and that the title contains an impermissible "catch phrase." We agree with the Title Board that Initiative # 45 contains only one subject: preserving individuals rights to choose their own health care arrangements. We also determine that the title and ballot title and submission clause are fair and accurate, and that the title does not contain an impermissible catch phrase.
1.
The Title Board set the title, ballot title and submission clause, and summary for Initiative # 45 at its hearing on March 17, 2010. The petitioners filed a motion for rehearing, and the Title Board denied their motion at its hearing on April 7. The petitioners filed this original proceeding with us on April 14, pursuant to section 1-40-107(2).
Initiative # 45 proposes to amend the Colorado Constitution by adding article II, seetion 82, entitled "Right to health care choice." Following a general statement that "[alll persons shall have the right to health care choice," the amendment states,
*645No statute, regulation, resolution or policy adopted or enforced by the State of Colorado, its departments and agencies, independently or at the instance of the United States shall:
(a) Require any person directly or indirectly to participate in any public or private health insurance plan, health coverage plan, health benefit plan, or similar plan; or
(b) Deny, restrict, or penalize the right or ability of any person to make or receive direct payments for lawful health care services.
Initiative #45 defines "lawful health care services" as "any service or treatment permitted or not prohibited by any provision of Colorado law." Initiative #45 exempts emergency medical treatment required to be provided by hospitals, health facilities, or other health care providers, and it exempts health benefits provided in connection with workers' compensation or similar insurance.
Initiative #45 also clarifies that the proposed constitutional amendment is intended to "reflect and affirm" the powers reserved to the state by the Tenth Amendment of the U.S. Constitution and to implement the powers reserved to the people by article V, seetion 1 of the Colorado Constitution. Finally, Initiative #45 contains standard procedural clauses, including a severability clause and a clause stating that the amendment takes ef-feet upon proclamation by the governor, is self implementing, and supersedes any other provision of law.
After a hearing, the Title Board set the title to read:
An amendment to the Colorado constitution concerning the right of all persons to health care choice, and, in connection therewith, prohibiting the state independently or at the instance of the United States from adopting or enforcing any statute, regulation, resolution, or policy that requires a person to participate in a public or private health insurance or coverage plan or that denies, restricts or penalizes the right or ability of a person to make or receive direct payments for lawful health care services; and exempting from the effects of the amendment emergency medical treatment required to be provided by hospitals, health facilities, and health care providers or health benefits provided under workers' compensation or similar insurance.
The petitioners timely filed this original proceeding challenging the Title Board's action.
IL.
We hold that Initiative # 45 contains only one subject: preserving individuals' rights to choose their own health care arrangements. We also determine that the title and ballot title and submission clause are fair and accurate, and that the title does not contain an impermissible catch phrase.
A. -Standard of Review
When reviewing a challenge to the Title Board's setting of a title and ballot title and submission clause of an initiative, we employ all legitimate presumptions in favor of the propriety of the Board's actions. In re Title, Ballot Title, & Submission Clause for 2009-2010, #24, 218 P.3d 350, 353 (Colo.2009). We do not determine the initiative's efficacy, construction, or future application, which is properly determined if and after the voters approve the proposal. Im re Title, Ballot Title & Submission Clouse, & Summary for 1999-2000 # 258(A) (English Language Educ. in Pub. Schs.), 4 P.3d 1094, 1097-98 (Colo.2000). However, some examination of the initiative's text is necessary in order to review the Title Board's action. In re Title & Ballot Title & Submission Clause for 2005-2006 #55, 138 P.3d 273, 275, 278 (Colo.2006).
B. Single-Subject Requirement
1. Law
Article V, section 1(5.5) of the Colorado Constitution requires that "[nlo measure shall be proposed by petition containing more than one subject." To run afoul of the single-subject requirement, the proposed initiative must have at least two distinet and separate purposes that are not dependent upon or connected with each other. In re # 24, 218 P.3d at 352.
*646An initiative that tends to carry out one general, broad objective or purpose does not violate this constitutional rule. In re Title, Ballot Title & Submission Clause, & Summary for Proposed Initiative Petitions, 907 P.2d 586, 590 (Colo.1995) (upholding an initiative that constituted "a single, if quite general, subject"). However, a proponent's attempt to characterize an initiative under some overarching theme will not save an initiative that contains separate and unconnected purposes from violating the single-subject rule. In re Title, Ballot Title & Submission Clause for Proposed Initiative 2001-02 # 43, 46 P.3d 438, 442 (Colo.2002) (citing In re Proposed Initiative on "Pub. Rights in Water II", 898 P.2d 1076, 1080 (Colo.1995)). An initiative may contain several purposes, but they must be interrelated to avoid violating the single-subject requirement. In re # 55, 138 P.3d at 278. Implementing provisions that are directly tied to the initiative's central focus are not separate subjects. In re # 258(4), 4 P.3d at 1097.
The well-established purpose of the single-subject requirement is to prevent proponents from joining "incongruous subjects in the same measure," thereby ensuring that "each proposal depends on its own merits for passage." In re # 43, 46 P.3d at 441 (quoting In re Pub. Rights in Waters II, 898 P.2d at 1078). By prohibiting multiple subjects in one proposed initiative, the constitutional rule protects against "fraud and surprise occasioned by the inadvertent passage of a surreptitious provision coiled up in the folds of a complex [initiative]." In re # 55, 138 P.3d at 277 (quoting In re # 43, 46 P.3d at 439) (internal quotations and emphasis omitted).
In order to determine whether an initiative carries out a single purpose, we must review the initiative as a whole rather than piecemeal and examine individual statements in light of their context. In re # 24, 218 P.3d at 353. We construe the single-subject requirement liberally to avoid unduly restricting the initiative process. Id.
2, Application
Here, petitioners argue that Initiative # 45 deals with three subjects: (1) the creation of a new, undefined constitutional "right" to "health care choice"; (2) the applicability of state or federal mandates to participate in any public or private health care plan or benefit; and (3) the preservation of an individual's ability to personally pay health care providers. In addition, petitioners contend that the first subject, the creation of a "right to health care choice," is so overly-broad as to violate the single-subject requirement. The Title Board responds that this initiative has only one subject-preserving individuals' rights to choose their own health care arrangements-and that all the initiative's provisions relate to this subject.
We agree with the Title Board and refuse to read Initiative # 45's initial statement separate from its context. See In re # 24, 218 P.3d at 353. We disagree with petitioners' argument that Initiative # 45's broad initial statement creates an undefined, overly-broad "right to health care choice." Initiative # 45 is similar to the initiatives we reviewed in In re # 24. In that case, we reviewed proposed initiatives regarding elections for employee representation. Id. The petitioners argued that the first sentence of those initiatives, each stating that "[the right of individuals to vote by secret ballot is fundamental," was overly broad in scope, in violation of the single-subject requirement. Id. But, we refused to sever this statement from its surrounding text. Id. at 858-54. We held that the following sentence of the initiative confined the purportedly broad reach of the initial sentence to situations involving employee elections. Id. We reasoned, "[where the first sentence is a statement of principle ..., the second is a discussion of application, outlining when and to what extent the right to seeret ballot will be protected" and "Mlus-trating how the right to secret ballot voting proposed by the [iJnitiatives would work in practice." Id. at 854.
As in In re # 24, we must read Initiative # 45's initial broad statement of principle regarding the "right to health care choice" in connection with the following implementing provisions. Here, the very next sentence states that no law adopted or enforeed by the State of Colorado can require a person to participate in a health insurance plan or deny *647a person the right to make or receive direct payment for health care services. This see-ond sentence confines the reach of the first sentence and outlines when and to what extent the right to health care choice would be protected and how that right would work in practice. Thus, reading the initiative as a whole, Initiative #45's opening statement does not create an overarching right to health care choice disconnected from health care payment systems outlined in the following sentence of the initiative. See id. at 354.
We also disagree with the petitioners that the remaining two provisions are separate and distinct subjects; instead, they are "directly tied to the initiative's central focus," In re #258(A), 4 PBd at 1097. Petitioners argue that the first provision-confining the applicability of federal or state mandates to participate in health care plans-is separate and distinct from the second provision-preserving the individual's ability to pay or receive payment for health care services.
To the contrary, both provisions are directly connected and related to the initiative's purpose of protecting individuals' rights to choose their own health care arrangements. Without the first provision, the General Assembly or state administrative agencies could mandate that individuals participate in health care plans. Without the second provision, the state could attempt to cireumvent the first provision by requiring individuals to indirectly pay for health care services, thereby limiting individuals' ability to manage their own health care arrangements. Therefore, both provisions seek to achieve the central purpose of the initiative.
Contrary to the petitioners' argument, our holding is consistent with In re # 55. In that case, we reviewed the Title Board's actions regarding an initiative attempting to restrict access of persons not lawfully present in the United States to non-emergency governmental services. In re # 55, 138 P.3d at 275-76. By a plain reading of Initiative # 55, we found two subjects: terminating services for persons not lawfully present in Colorado and restricting unrelated administrative services. Id. at 275. We held that the initiative violated the single-subject rule because, by failing to define the critical term "non-emergency services," the complexity and omnibus proportions [were] hidden from the voter," and it "failled] to inform voters of the services its passage would affect." Id. at 282. We reasoned that voters might find that they unwittingly voted to restrict all services, despite only wishing to reduce taxpayer expenditures for medical and social services. Id. Additionally, we held that the various purposes of the initiative in that case-restricting non-emergency services, reducing taxpayer expenditures, and prohibiting the targeted group from participating in administrative services-were insufficiently connected to be considered a single subject. Id.
Unlike Initiative # 55, Initiative # 45 cannot be characterized as either "omnibus" or "complex." No provision is hidden or concealed from the voters in the title or ballot title and submission clause that would cause voter surprise. Likewise, no complicated term is left undefined such that voters would be uninformed of the possible reach of the proposed initiative. Unlike the multiple purposes of Initiative #55, Initiative #45 is unitary in its intent to leave to individuals the ability to manage their own health care arrangements. -In this initiative, there is no grouping of distinct, unconnected, or incongruous purposes under a broad theme.
Thus, we hold that Initiative # 45's provisions do not constitute separate subjects in violation of the Colorado Constitution.
C. Clear Title Requirement
1. Law
Article V, section 1(5.5) of the Colorado Constitution also requires that the initiative's single subject be clearly expressed in its title.
The matter covered by [the initiative] is to be clearly, not dubiously or obscurely, indicated by the title Its relation to the subject must not rest upon a merely possible or doubtful inference. The connection must be so obvious as that ingenious reasoning, aided by superior rhetoric, will not be necessary to reveal it. Such connection should be within the comprehension of the *648ordinary intellect, as well as the trained legal mind.
In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 25, 974 P.2d 458, 462 (Colo.1999) (quoting In re Breene, 14 Colo. 401, 406, 24 P. 3, 4 (1890) (internal quotation marks omitted).
Titles and submission clauses should "enable the electorate, whether familiar or unfamiliar with the subject matter of a particular proposal, to determine intelligently whether to support or oppose such a proposal." In re # 24, 218 P.3d at 356 (quoting In re Title, Ballot Title & Submission Clause for Proposed Initiative on Parental Notification of Abortions for Minors, 794 P.2d 238, 242 (Colo.1990)). The purpose of reviewing an initiative title for clarity parallels that of the single-subject requirement: voter protection through reasonably ascertainable expression of the initiative's purpose. See id.
The General Assembly has set forth a clear-title standard in section 1-40-106(8)(b), C.R.S. (2009), requiring the Title Board to "consider the public confusion that might be caused by misleading titles" and to "avoid titles for which the general understanding of the effect of a 'yes' or 'no' vote will be unclear." The title must "correctly and fairly express the true intent and meaning" of the initiative. § 1-40-106(8)(b).
We do not consider whether the Title Board set the best possible title; rather, our duty is to ensure that the title "fairly reflect[s] the proposed initiative so that petition signers and voters will not be misled into support for or against a proposition by reason of the words employed by the Board." In re Title, Ballot Title, & Submission Clause for 2007-2008 # 62, 184 P.3d 52, 58 (Colo.2008) (quoting In re Proposed Initiative Concerning the Fair Treatment of Injured Workers Amendment, 873 P.2d 718, 719 (Colo.1994)) (emphasis omitted). We give great deference to the Title Board in the exercise of its drafting authority and will reverse its decision only if the titles are insufficient, unfair, or misleading. Id. at 60.
2. Application
The text of Initiative # 45 states that "Inlo statute, regulation, resolution, or policy adopted or enforced by the State of Colorado, its departments and agencies, independently or at the instance of the United States shall" require an individual to participate in a health care plan or prevent an individual from making or receiving direct payment for health care services.
The petitioners argue that the title set by the Title Board for Initiative #45 is inaccurate and mischaracterizes the text of the initiative. Specifically, they argue that the Title Board's statement in the title that Initiative # 45 "prohibit{s] the state independently or at the instance of the United States from adopting or enforcing any statute, regulation, resolution, or policy" is inaccurate because the initiative prohibits only the enforcement of such laws, and not their adoption. In other words, the petitioners argue that, under Initiative # 45, the General Assembly may pass laws that regulate health care payment and insurance, but those measures could not be given legal ef-feet to the extent they violate Initiative # 45. As such, the petitioners claim that the title improperly indicates that the initiative affects the law-making powers of the legislature and the state's administrative agencies, when it only affects the executive branch's administration and the judicial branch's construction of laws adopted by the legislative branch.
In making their argument, the petitioners perceive a distinction without a difference. We are not permitted in our review to determine the legal meaning or application of the initiative when reviewing its title for defects. See In re # 24, 218 P.3d at 355. Even so, whether the initiative prevents the legislature from enacting such laws or prohibits their enforcement is immaterial.
For purposes of a voter determining whether to vote "yes" or "no," the effect of the initiative is the same and is clear in the title set by the Title Board: no Colorado law will be permissible under the state's constitution that requires an individual to participate in a health care plan or prevents an individual from paying directly for health care ser*649vices. The title of Initiative # 45 is not likely to mislead voters as to the initiative's purpose or effect, nor does the title conceal some hidden intents.3 See In re # 24, 218 P.3d at 356. Because the title is not insufficient, unfair, or misleading, we defer to the Title Board's drafting authority. See In re # 62, 184 P.3d at 60.
D. Catch Phrase Prohibition
1. Law
The Title Board must avoid using catch phrases or slogans when formulating a title and ballot title and submission clause. In re # 258(A), 4 P.3d at 1100. Catch phrases are words that work in favor of a proposal without contributing to voter understanding. In re # 62, 184 P.3d at 60; In re # 258(A), 4 P.3d at 1100. "By drawing attention to themselves and triggering a favorable response, catch phrases generate support for a proposal that hinges not on the content itself, but merely on the wording of the catch phrase." In re # 62, 184 P.3d at 60; In re # 258(A), 4 P.3d at 1100. Slogans are brief, striking phrases designed for use in advertising or promotion that encourage prejudice in favor of the proposal, impermissibly distracting voters from the merits of the proposal. In re # 258(A), 4 P.3d at 1100. The purpose of the rule prohibiting catch phrases is to prevent prejudicing voters in favor of the proposed initiative merely by virtue of those words' appeal to emotion and to avoid distracting voters from consideration of the proposed initiative's merits. Id.
Our task is not to prevent voters from making a choice, but rather to guard against inflammatory catch words or phrases that promote prejudice in place of understanding what is really being proposed. Accordingly, phrases that merely describe the proposal are not impermissible catch phrases, while phrases that provoke emotion such that they distract from the merits of the proposal are catch phrases. See id. Petitioners must offer evidence beyond the "bare assertion that political disagreement currently exists" regarding the challenged phrase. In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 227 & # 228, 3 P.3d 1, 7 (Colo.2000) (quoting In re Title, Ballot Title & Submission Clause, & Summary for Proposed Petition (Amend Tabor No. 32), 908 P.2d 125, 130 (Colo.1995)).
Accordingly, despite arguments to the contrary, we have approved the use of the phrases "just cause" and "mediation," In re # 62, 184 P.3d at 61; "criminal conduct," Blake v. King, 185 P.3d 142, 147 (Colo.2008); "term limits," In re Title, Ballot Title & Submission Clause & Summary for 2005-2006 # 75, 138 P.3d 267, 269-70 (Colo.2006); "preserve ... the social institution of marriage," In re # 227 & # 228, 3 P.3d at 7 "management of growth," In re Title, Ballot Title & Submission Clause, & Summary for 1999-00 # 256, 12 P.3d 246, 257 (Colo.2000); "refund to taxpayers," In re Title, Ballot Title & Submission Clause, & Summary for 1997-1998 # 105 (Payments by Conservation Dist. to Pub. Sch. Fund & Sch. Dists.), 961 P.2d 1092, 1100 (Colo.1998); "protect the environment and human health," In re Title, Ballot Title & Submission Clause, & Summary for 1997-98 # 112 (Livestock Operations), 962 P.2d 255, 256 (Colo.1998); and "public's interests in state waters," In re Title, Ballot Title, Submission Clause, & *650Summary for Proposed Initiative "1996-6", 917 P.2d 1277, 1281 (Colo.1996).
On the other hand, we have held improper the phrase "as rapidly and effectively as possible" in the context of an English-immersion education initiative because the phrase masked the basic policy question underlying the initiative, that is, whether English-immersion programs are the best way to teach English to non-English speakers. In re # 258(A), 4 P.3d at 1100. In that context, the phrase unfairly "tip{ped] the substantive debate surrounding the issue to be submitted to the electorate." Id.
2. Application
The petitioners argue that the title's phrase "right of health care choice" 4 is a politically-charged catch phrase. To support this argument, the petitioners presented to the Title Board evidence that advocacy groups opposing national health care reform legislation recommend emphasizing "choice" when discussing health care to garner public support.
We disagree with the petitioners. The standard cannot be that a phrase becomes a catch phrase if the petitioner proves that it polls with the public better than other phrases. Surely the same could be said about the phrases "management of growth," "preserve the social institution of marriage," and "protect the environment and human health"-phrases we have held are not improper catch phrases. The purpose of the catch-phrase prohibition is to prevent prejudice and voter confusion, see id., not to forbid the use of language that proponents of the initiative might also use in their campaigns.5
Instead, the petitioners must prove that, rather than describing the initiative, the phrase provokes emotion such that it imper-missibly distracts voters from consideration of the initiative's merits. Id. Here, the phrase "right of health care choice" is a descriptive term that straight-forwardly presents the issue to voters: shall the Colorado Constitution contain a provision protecting the rights of individuals to choose their own health care arrangements? Though the phrase "right of health care choice" is somewhat generic, it is followed directly by language in the title that clarifies and narrows its meaning. The risk of the phrase distracting from the proposal's merits or confusing voters is low, and what the initiative proposes is clear.6 Accordingly, we hold that the phrase "right of health care choice" is not an impermissible catch phrase.
IIL
Accordingly, we affirm the Title Board's action in setting the title and ballot title and submission clause for Initiative # 45.
APPENDIX-Proposed Initiative # 45
Be it Enacted by the People of the State of Colorado:
Article II of the Constitution of the State of Colorado is amended BY THE ADDITION OF A NEW SECTION to read:
*651Section 32. Right to health care choice.
(1) ALL PERSONS SHALL HAVE THE RIGHT TO HEALTH CARE CHOICE. NO STATUTE, REGULATION, RESOLUTION, OR POLICY ADOPTED OR ENFORCED BY THE STATE OF COLORADO, ITS DEPARTMENTS AND AGENCIES, INDEPENDENTLY OR AT THE INSTANCE OF THE UNITED STATES SHALL:
(a) REQUIRE ANY PERSON DIRECTLY OR INDIRECTLY TO PARTICIPATE IN ANY PUBLIC OR PRIVATE HEALTH INSURANCE PLAN, HEALTH COVERAGE PLAN, HEALTH BENEFIT PLAN, OR SIMILAR PLAN; OR
(b) DENY, RESTRICT, OR PENALIZE THE RIGHT OR ABILITY OF ANY PERSON TO MAKE OR RECEIVE DIRECT PAYMENTS FOR LAWFUL HEALTH CARE SERVICES.
(2) THIS SECTION SHALL NOT APPLY TO, AFFECT, OR PROHIBIT: (A) EMERGENCY MEDICAL TREATMENT REQUIRED BY LAW TO BE PROVIDED OR PERFORMED BY HOSPITALS, HEALTH FACILITIES, OR OTHER HEALTH CARE PROVIDERS; OR (B) HEALTH BENEFITS PROVIDED IN CONNECTION WITH WORKERS COMPENSATION OR SIMILAR INSURANCE.
(3) "LAWFUL HEALTH CARE SERVICES" MEANS ANY SERVICE OR TREATMENT PERMITTED OR NOT PROHIBITED BY ANY PROVISION OF COLORADO LAW,
(4) THIS SECTION IS INTENDED TO REFLECT AND AFFIRM THE POWERS RESERVED TO THE STATE BY U.S. CONST., amend. X, AND TO IMPLEMENT THE POWERS RESERVED TO THE PEOPLE BY SECTION 1 OF ARTICLE V OF THIS CONSTITUTION.
(5) THIS SECTION SHALL BECOME EFFECTIVE UPON PROCLAMATION BY THE GOVERNOR, SHALL BE SELF IMPLEMENTING IN ALL RESPECTS, AND SHALL SUPERSEDE ANY PROVISION TO THE CONTRARY IN THE CONSTITUTION OF THE STATE OF COLORADO OR ANY OTHER PROVISION OF LAW.
(6) IF ANY PROVISION OF THIS SECTION OR THE APPLICATION THEREOF TO ANY PERSON, ENTITY, OR CIRCUMSTANCES IS HELD INVALID, SUCH INVALIDITY SHALL NOT AP-FECT OTHER PROVISIONS OR APPLICATIONS OF THIS SECTION THAT CAN BE GIVEN EFFECT WITHOUT THE INVALID PROVISION OR APPLICATION, AND TO THIS END THE PROVISIONS OF THIS SECTION ARE DECLARED SEVERABLE.
Ballot Title Setting Board
Proposed Initiative 2009-2010 # 45 *
The title as designated and fixed by the Board is as follows:
An amendment to the Colorado constitution concerning the right of all persons to health care choice, and, in connection therewith, prohibiting the state independently or at the instance of the United States from adopting or enforcing any statute, regulation, resolution, or policy that requires a person to participate in a public or private health insurance coverage plan or that denies, restricts, or penalizes the right or ability of a person to make or receive direct payments for lawful health care services; and exempting from the effects of the amendment emergency medical treatment required to be provided by hospitals, health facilities, and health care providers or health benefits provided under workers' compensation or similar insurance. The ballot title and submission clause as designated and fixed by the Board is as follows:
Shall there be an amendment to the Colorado constitution concerning the right of all persons to health care choice, and, in connec*652tion therewith, prohibiting the state independently or at the instance of the United States from adopting or enforcing any statute, regulation, resolution, or policy that requires a person to participate in a public or private health insurance or coverage plan or that denies, restricts, or penalizes the right or ability of a person to make or receive direct payments for lawful health care services; and exempting from the effects of the amendment emergency medical treatment required to be provided by hospitals, health facilities, and health care providers or health benefits provided under workers' compensation or similar insurance?
Hearing March 17, 2010:
Single subject approved; staff draft amended; titles set.
Hearing adjourned 9:48 a.m.
Hearing April 7, 2010:
Motion for Rehearing denied.
Hearing adjourned 12:81 p.m.
Chief Justice MULLARKEY concurs in part and dissents in part, and Justice MARTINEZ joins in the concurrence and the dissent.
Justice MARTINEZ concurs in part and dissents in part, and Chief Justice MULLARKEY joins in the concurrence and the dissent.

. The petitioners include Dr. Mark Earnest, Peter Leibig, Albert Schnellbacher, Jr., AARP Colorado, the Colorado Community Health Network, the Colorado Coalition for the Medically Under-served, and the Colorado Consumer Health Initiative.


. The title, ballot title and submission clause, and text of Initiative #45 are attached as an Appendix to this opinion.


. It could be argued that the Title Board's use of the phrase ""in connection therewith" renders the title misleading because the phrase could be interpreted to mean the initiative creates a broad right to health care choice beyond the specific provisions of the initiative. However, this bridging language is commonly used by the Title Board in setting titles, and we have frequently found titles using this language to be clear and fair. E.g., In re # 24, 218 P.3d at 357-58; In re # 62, 184 P.3d at 63; In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 235(a), 3 P.3d 1219, 1226 (Colo.2000); In re Title, Ballot Title & Submission Clause, & Summary for 1997-98 # 112 (Livestock Operations), 962 P.2d 255, 256 (Colo.1998). Furthermore, our task is not to consider whether the Title Board drafted the best possible title. In re # 62, 184 P.3d at 58. Instead, our review is limited to determining that the title "fairly refleci[s] the proposed initiative so that petition signers and voters will not be misled into support for or against a proposition by reason of the words used by the Board." Id. Here, the Title Board's use of the phrase "in connection therewith" will not mislead voters because the title read as a whole fairly and accurately-and almost verbatim from the text of the initiative itself-describes Initiative # 45.


. The title reads "the right of all persons to health care choice," but the petitioners object to the language quoted above.


. We also note that the term "choice" has been used by various sides in the ongoing health care debate. See America's Affordable Health Choices Act of 2009, H.R. 3200, 111th Cong. (2009-10) (proposed federal health care reform bill); Af fordable Health Choices Act, S. 1679, 111th Cong. (2009-10) (same); Health Freedom Act, H.B. 391, 60th Leg., 2d Reg. Sess. (Idaho 2010) (declaring the "right of all persons residing in the state of Idaho in choosing the mode of securing health care services"). Given the various uses made of the term "choice," we find it unlikely that the phrase will trigger an automatic favorable response.


. This case is distinguishable from Say v. Baker, 137 Colo. 155, 322 P.2d 317 (1958). In Say, we upheld the setting of a ballot title that excluded the phrase "freedom to work" in a ballot title of an initiative providing that union membership or nonmembership could not be a condition of employment. Id. at 156-60, 322 P.2d at 318-20. Unlike this case, the phrase "freedom to work" failed to accurately describe the underlying initiative, which dealt with the ability of an individual to choose to join or not to join a union. Here, as discussed above, the phrase "right of health care choice" accurately describes the purpose of Initiative # 45.


 Unofficially captioned "Health Care Choice" by legislative staff for tracking purposes. Such caption is not part of the titles set by the Board.